Citation Nr: 0905072	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.   


FINDING OF FACT

Type II diabetes mellitus was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service, to include 
due to alleged exposure to herbicide agents.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The duty also includes providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, VA examinations, conducted with regard to other 
claims, are of record, in 1998, along with VA treatment 
records, that provided the medical evidence necessary to 
decide these claims.

The Board is aware that no nexus opinion has been 
specifically requested as to whether the Veteran's diabetes 
mellitus is associated with his service. However, under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.

In that regard, no competent and probative evidence of record 
shows even an indication of an association between the 
Veteran's service and diabetes mellitus. 
The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case, there 
is not even type of medical evidence of an association.  
Rather, only the Veteran's contentions provide any suggestion 
of such associations.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McLendon.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);

Thus, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.


Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Veteran alleges that he is entitled to service connection 
for Type II diabetes mellitus on a presumptive basis, due to 
presumed Agent Orange exposure during his time spent in 
Vietnam.  However, he does not allege that he actually served 
in Vietnam.  He states that he was stationed aboard the 
U.S.S. Prairie; and that the ship spent 60 days within 100 
miles of the Vietnam coast.  He also stated that the wind was 
blowing in their direction most of the time.  Finally, in an 
April 2004 Statement in Support of the Claim (VA Form 21-
4138) he stated that the ship was supplied with perishables 
from Vietnam that would have exposed the ship to Agent 
Orange.  The Veteran's service personnel records confirm his 
service aboard the U.S.S. Prairie.  However, there is no 
indication that the ship docked at a Vietnamese port or that 
the Veteran ever set foot in Vietnam.  As noted, the Veteran 
admits that he did not set foot in Vietnam.   

The Board notes that 38 C.F.R. § 3.303(d) states that 
"Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam." [Emphasis added].  
The VA has determined that in the absence of having set foot 
in Vietnam, service in the waters offshore does not 
constitute "service in Vietnam."  See Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  

As such, the Board finds that entitlement to service 
connection for Type II diabetes mellitus due to alleged 
herbicide exposure is not warranted.  

Though the Veteran has not claimed entitlement to service 
connection for Type II diabetes mellitus on a direct basis, 
the Board notes that Veteran's service treatment records show 
no findings of Type II diabetes mellitus while in service.  
Moreover, there is no evidence that the Veteran suffered from 
Type II diabetes mellitus within one year of service.  To the 
contrary, the Veteran was first diagnosed with Type II 
diabetes mellitus decades after service, without any 
probative evidence tending to link this post-service disorder 
to military service.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for Type II diabetes mellitus 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


